                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 HAROLD STERLING, et. al.,
     Plaintiffs,

         v.                                             No. 3:18-cv-1310 (VAB)

 SECURUS TECHNOLOGIES, INC., et. al.,
      Defendants.


                     RULING ON PREVIOUS MOTIONS TO DISMISS

       Consistent with its inherent authority to manage its docket, see Dietz v. Bouldin, 136 S.

Ct. 1885, 1892 (2016), the Court issues the following orders:

       First, the Court sua sponte GRANTS Plaintiffs leave to file the Amended Complaint,

dated December 18, 2018 and does so nunc pro tunc.

       Under Rule 15 of the Federal Rules of Civil Procedure, a "party may amend its pleading

once as a matter of course within (A) 21 days after serving it, or (B) if the pleading is one to

which a responsive pleading is required 21 days after service of a responsive pleading or 21 days

after service of a motion under Rule 12(b), (e), or (f), whichever is earlier." Fed. R. Civ. P.

15(a)(1). Plaintiffs originally filed their Complaint on February 23, 2018 in state court, which

was removed to this Court on August 8, 2018. See ECF Nos. 1, 1-1. In response to this filing,

Defendants moved to dismiss the Complaint on August 15, 2018. See ECF Nos. 24, 27, 29, 31.

Because Plaintiff's Amended Complaint, filed on December 18, 2018, is more than twenty-one

days after Defendants served their motions to dismiss, under Rule 15(a)(1) of the Federal Rules

of Civil Procedure, Plaintiffs could not file their Amended Complaint as a matter of right.

       Instead, under Rule 15 (a)(2), Plaintiffs needed either “the opposing party’s written

consent or the court’s leave,” Fed. R. Civ. P. 15(a)(2), to file the Amended Complaint.

                                                  1
Defendants have not expressly consented to the filing of the Amended Complaint, but all of them

have filed motions to dismiss the Amended Complaint. As a result, because Rule 15 calls for the

Court to grant leave “when justice so requires” and to “facilitate a proper decision on the merits,”

Foman v. Davis, 371 U.S. 178, 182 (1962) (quoting Conley v. Gibson, 355 U.S. 41, 48 (1957));

Monahan v. N.Y. City Dept. of Corr, 214 F.3d 275 (2d Cir. 2000), the Court grants Plaintiffs

leave to file the Amended Complaint on the docket. And consistent with "facilitat[ing] a proper

decision on the merits," the Court recognizes this Amended Complaint as having been filed on

December 18, 2018, in order for the motions to dismiss now pending before the Court to be

addressed.

       Second, as a consequence of the Court having granted Plaintiffs leave to file the

Amended Complaint, the Amended Complaint now becomes the operative Complaint in this

case. Accordingly, the motions to dismiss previously filed by the Defendants as to that

Complaint, see ECF Nos. 24, 27, 29, 31, are now DENIED as moot. See Roller Bearing Co. of

Am. v. Am. Software, Inc., 570 F. Supp. 2d 376, 384 (D. Conn. 2008) (“Where the proposed

amendment requires leave of court, the preferred course is to grant leave to amend even if doing

so renders moot the motion to dismiss, rather than granting the motion to dismiss and rendering

moot the motion for leave.”).

       Third, there is a pending request from the Plaintiffs to communicate with each other

because they are in separate facilities. ECF No. 40. This request is DENIED. While this case has

more than one plaintiff, it has not been styled as a class action. Indeed, thus far, every plaintiff is

self-represented in this case. At this stage of the litigation, the Court sees no reason to grant this

request. After review of the Amended Complaint and the pending motions to dismiss, the Court,




                                                   2
however, will consider whether counsel should be appointed to facilitate the administration of

this case.

        SO ORDERED at Bridgeport, Connecticut, this 5th day of February 2019.

                                                      /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                                3
